Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ filing of claim amendments dated 11/8/2019. Claims 1-9 has been cancelled. Claims 10-12 are pending and are examined based on the merits herein. 
					Application Priority
This application filed 11/08/2019 is a continuation of 14795983, filed 07/10/2015, 
14795983 is a continuation of 13512706, filed 08/08/2012, 13512706 is a national stage entry of PCT/US2010/058745, International Filing Date: 12/02/2010, PCT/US2010/
058745 Claims Priority from Provisional Application 61282011, filed 12/02/2009.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 11/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) mazindol with the human mu-opioid receptor, (ii) agonist effect of mazindol on the twitch contraction amplitude in the guinea pig ileum, (iii) effect of mazindol on the DAMGO-induced decrease in twitch contraction amplitude (See Figs. 1-3) and the prior art enabling for treating ADHD with mazindol, the specification does not reasonably provide enablement for treating all CNS disorders with all the pharmaceutical agents having known activity inhibiting noradrenergic, serotonergic and dopaminergic reuptake transporters also exhibits mu-opioid agonistic activity as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the breadth of the claims, 3) the predictability or lack thereof in the art, 4) the state of the prior art, 5) the presence or absence of working examples, 6) the amount of direction or guidance present, 7) the relative skill of those in the art and 8) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.




(1)/(2) The nature of the invention & breadth of claims:
 The scope of claim 10 is very large in regards to the number of (i) central nervous system disorders (ii) pharmaceutical agents having known activity inhibiting noradrenergic, serotonergic and dopaminergic reuptake transporters also exhibits mu-opioid agonistic activity.
The instant claim 10 is directed to:

    PNG
    media_image1.png
    199
    641
    media_image1.png
    Greyscale

The scope of claim 10 is very broad in regards to (i) CNS disorders to be treated (ii) pharmaceutical agents having known activity inhibiting noradrenergic, serotonergic and dopaminergic reuptake transporters also exhibits mu-opioid agonistic activity. The claim encompasses treating all CNS diseases and not limited to treating specific CNS disease or neurodegenerative disease. The instant specification do not list the CNS disease to be treated but teach that the diseases to be treated include (see p 1, [0003]):

    PNG
    media_image2.png
    203
    551
    media_image2.png
    Greyscale


The claims are thus unduly broad, encompassing the treatment of a myriad of pathologically diverse central nervous system disorders including degenerative neurological disorders with a pharmaceutical agents having known activity inhibiting noradrenergic, serotonergic and dopaminergic reuptake transporters also exhibits mu-opioid agonistic activity.
(3) The state and predictability of the art:
It is well established that "the scope of enablement varies inversely with the
degree of unpredictability of the factors involved” and physiological activity is
generally considered to be an unpredictable factor. See In re Fisher, 166 USPQ 18,
at 24 (In cases involving unpredictable factors, such as most chemical reactions and
physiological activity, the scope of enablement obviously varies inversely with the
degree of unpredictability of the factors involved.), Nationwide Chemical
Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and
biological arts cannot always reasonably predict how different chemical compounds
and elements might behave under varying circumstances), Ex parte Sudilovsky 21
USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity).
Central nervous system (CNS) disease is a broad category of conditions in which the brain does not function as it should, limiting health and the ability to function. The condition may be an inherited metabolic disorder; the result of damage from an infection, a degenerative condition, stroke, a brain tumor or other problem; or arise from unknown or multiple factors. The conditions include but not limited to addiction, arachnoid cysts, attention deficit/hyperactivity disorder, autism, catalepsy, dystonia, and essential tremor, encephalitis, epilepsy/seizures, infection, locked-in-syndrome, meningitis, migraine, multiple sclerosis, myelopathy, neurodegenerative disorders, Alzheimer’s, Huntington’s disease, Parkinson’s, tourette’s syndrome etc. 



Applicants have presented no evidence to how all the central nervous system that are so complex can be treated with the agents as in the instant claim 10.
In the instant specification, the term “CNS disorders” is listed in five instances and in two instances for treatment with mazindol. There is no list or any description in the specification of what CNS disorders encompass or what CNS disorders are treated with the agents as claimed. 
As non-limiting examples, the state of the art with respect to several of the
recited disorders is detailed below to show that these disorders are known to be
distinct disorders with different pathology and treatment methods. Parkinson’s disease is a degenerative disorder of the central nervous system resulting from the death of dopamine-generating cells in the substantia nigra. The cause of this cell death is unknown. Some cases of parkinsonism syndrome are idiopathic (no known cause) whereas others have a genetic origin. Modern treatments are effective at managing the early symptoms of the disease mainly through the use of levodopa and dopamine agonists. 
Alzheimer’s disease is the most common form of dementia. There is no known cure for the disease, which worsens as it progresses, and eventually leads to death. The cause and progression of the disease are not well understood, although it is known 
Stroke does not appear to be a “degenerative brain disorder”. Rather, stroke is the loss of brain function due to a disturbance in the blood supply to the brain. This disturbance is due to either ischemia (lack of blood flow) or hemorrhage. 
Lou Gehrig's disease, also known as amyotrophic lateral sclerosis (ALS), is a neurodegenerative disease with no known cure. The condition is known to have a hereditary component and the drug found to improve survival (and only to a modest extent) is riluzole. Riluzole does not reverse the damage already done to motor neurons. Other treatments for ALS are designed to relieve symptoms and improve quality of life for patients.
Huntington’s disease is a neurodegenerative genetic disorder caused by an autosomal dominant mutation and there is no prevention or cure for the disease. Treatment options are limited to drugs to manage symptoms of the disease and include neuroleptics and antipsychotic medications.
Multiple sclerosis is an inflammatory disease in which the insulating covers of nerve cells in the brain and spinal cord are damaged, thus disrupting the ability of parts of the nervous system to communicate, resulting in a wide range of signs and symptoms, including physical, mental, and sometimes psychiatric problems. While the cause is not clear, the underlying mechanism is thought to be either destruction by the 
Posttraumatic stress disorder (PTSD) is classified as an anxiety disorder, not a degenerative neurological brain disorder. PTSD is a diagnosis given when a group symptoms such as disturbing recurring flashbacks, avoidance or numbing of memories of the event, and hyperarousal, continue for more than a month after the occurrence of the traumatic event. Treatment of PTSD involves reducing symptoms with drugs such as alpha-adrenergic agonists, beta blockers, or glucocorticoids.
Cerebellar atrophy is a common feature of many of the diseases that affect the brain and involves a loss of neurons and the connections between them. There is no known prevention or treatment of cerebellar atrophy.
Amnesia is a “catch-all” for any deficit in memory, regardless of cause. Causes of amnesia include brain damage, disease, or psychological trauma. Treatment options currently include cognitive or occupational therapy.
The treatment, of all “central nervous system disorder[s]” generally is not considered enabled. No compound has ever been found that can treat degenerative neurological brain disorders generally, even though massive efforts have been directed towards this end. Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. Nearly all drugs are effective against only a limited group of related degenerative neurological brain 
Gribkoff  teach that despite great progress in our understanding of the structure and functions of the CNS, the discovery of new drugs and their clinical development for many CNS disorders has been problematic (See abstract). (see Introduction, para 1-2, Gribkoff et al. Neuropharmacology, 2017). 
Further taught by the same reference in page 2, “Almost miraculously, in many types of disease, such efforts have been very successful, although in very few instances can pharmaceutical treatments be considered cures. Some disease areas, frankly, have proven more tractable than others, and almost all other areas are easier than targeting many types of CNS disease”. “These above steps have been followed in the development of drugs that act on the CNS, but levels of clinical failures are higher than in other therapeutic target areas, most often because of lack of any significant evidence of clinical efficacy. While drugs often fail prior to understanding whether they are efficacious, it is failure for lack of efficacy that is most vexing, expensive and leads to the greatest likelihood of retreat from a disease target. This occurs repeatedly despite seemingly adequate and appropriate preclinical data demonstrating that candidates should work well, and have seemingly adequate clinical safety margins (see page 3, para 2), (page 8, para 1), (page 8, para 2, lines 11-14) and (page 8, para 3). 
 It is evident from Gribkoff’s teachings that the treatment of CNS disorders is unpredictable based on various factors, including animal models. The question here is with the guidance provided with mazindol in regards to twitch contraction amplitude and the prior art teachings of mazindol in ADHD, whether all the compounds of claim 10 can 
Several compounds preventing oxidative stress and excitotoxicity have been examined for prevention of cell death and neurological function deficit in clinical trials of stroke, Alzheimer's disease, and Parkinson's disease (Gilgun-Sherki et al., 2002). However, the clinical trials of antioxidants such as vitamin E and acetyl-L-carnitine have failed to show beneficial effects in Alzheimer's disease and Parkinson's disease (Hudson & Tabet, 2003; Thal et al., 2003; Luchsinger et al., 2003; Morens et al., 1996). Low potency and blood brain barrier permeability of the antioxidants underlie unsuccessful outcome in the clinical trials (Gilgun-Sherki et al., 2002; Molina et al., 1997). A number of NMDA antagonists have been developed and shown to reduce hypoxic-ischemic brain injury in various animal models. However, none of them has been beneficial in the clinical trials of ischemic stroke patients mainly due to the narrow therapeutic index and time window of NMDA antagonists (Labiche et al., 2004; Hoyte et al., 2004; Ikonomidou. & Turski, 2002). Thus, the therapeutic limitation of necrosis-inhibiting compounds preventing oxidative stress and excitotoxicity remains to be resolved (See Gwag, US 20070298129).
Mazindol is a tricyclic, anorectic, non-amphetamine stimulant used for narcolepsy and obesity since 1970. Wigal teaches the effects of mazindol in the treatment of adults with ADHD (see Wigal, CNS drugs, 2018, 32, 289-301). The pilot phase II study of mazindol in children with ADHD is disclosed in Konofal (Drug Design, Development and Therapy, 2014, 2321-32). A method of treating negative symptoms in a schizophrenic patient with mazindol in disclosed in US 5447948. A method of treating attention-
In summary, the prior art provides guidance to mazindol and its formulations and limited guidance to its use in the treatment of CNS disorders. 
(5)/(6) Amount of guidance/working examples: 
The specification provides guidance to mazindol and (i) mazindol with the human mu-opioid receptor, (ii) agonist effect of mazindol on the twitch contraction amplitude in the guinea pig ileum, (iii) effect of mazindol on the DAMGO-induced decrease in twitch contraction amplitude (See Figs. 1-3).
In the instant specification, the term “CNS disorders” is listed in five instances and in two instances for treatment with mazindol. There is no list or any description in the specification of what CNS disorders encompass or what CNS disorders are treated with the agents as claimed. Applicants’ guidance to the CNS disorders and the agents to be used in the method is very limited. The following is taught in regards to the diseases and agents:

    PNG
    media_image3.png
    295
    567
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    247
    556
    media_image4.png
    Greyscale

As per claim 10, first one have to determine whether a pharmaceutical agent has known activity inhibiting noradrenergic, serotonergic and dopaminergic reuptake transporters also exhibits mu-opioid agonistic activity and then determining a dose of the pharmaceutical agent that is effective to provide noradrenergic, serotonergic and dopaminergic reuptake transporter inhibitory activity together with mu-opioid receptor agonist activity and then treat a CNS disorder. However, the process of determination of the activity of an agent with specific receptor activity is routine but determination of the 
The area of receptor interactions is highly structure specific and unpredictable. Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. 
Applicants’ have not provided any data to (i) what CNS disorders will be treated with specific pharmaceutical agent(s), except for mazindol in treating ADHD (ii) a list of central nervous system disorders to be treated in general (iii) list of pharmaceutical agents to be used in the methods (iv) dosages that is specific to specific disorder with a specific agent(s) to be used. 
There is no data in the instant specification for administration of any of the agents claimed to a subject with the CNS disorders. The prior art provides data for the use of mazindol in ADHD, schizophrenia and narcolepsy. 
The data provided in insufficient such that no reasonable extrapolation could be made by one skilled in the art regarding the activity of the compounds in the treatment of all the central nervous system disorders with all the pharmaceutical agents having known activity inhibiting noradrenergic, serotonergic and dopaminergic reuptake transporters also exhibits mu-opioid agonistic activity as claimed. 



(7) The relative skill of those in the art: 
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts.
(8) The quantity of experimentation needed: 
Because of the broad scope, known unpredictability of the art (as discussed supra), the known pathological differences between different neurological disorders, and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used as treatment for all central nervous system diseases as inferred in the claims and contemplated by the specification.
The pharmaceutical agents to be used in the method can be identified by routine experimentation and with the process as identified by the Applicants. However, the question is whether one of ordinary skill in the art would be able to test all the agents in etiologically distinct CNS disorders for the efficacy without undue experimentation. 
The agents as claimed must be useful in the treatment of any and all of central nervous system disorders, regardless of etiology. The CNS diseases/disorders are not known in the art to be related other than by the fact that they “affect” the brain/ neurological system. For example, the diseases/disorders have different causes (often unknown) and are treated in the art with structurally and mechanistically different drugs. Even then, treatment options are generally limited to treating symptoms of the diseases/disorders, not the disease/disorder itself. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovacs et al. (US 2009/0318520, effective filing date: Jun 20 2008 or Kovacs, (WO 2009155139).
The instant claim 10 is directed to:

    PNG
    media_image1.png
    199
    641
    media_image1.png
    Greyscale

Kovacs teachings relate to the use of agents that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders [0002] and also teach the testing of compounds in in vitro for the inhibition Ki values against dopamine, norephinephrine and serotonin transporters (see Example 2). Kovacs claims a method of treating ADHD or at least one of the symptoms associated with ADHD comprising administering to a patient in need thereof an effective amount of mazindol (claim 11). Kovacs explicitly teach that "therapeutically effective amount" as used herein, means the amount of a compound that, when administered to an individual for treating a disease, is sufficient to effect such treatment for the disease or to achieve the desired clinical response, the "therapeutically effective amount" will vary depending on the compound, the disease and its severity and the age, weight, etc., of the patient to be treated [0044]. Kovacs teach the isoindole derivatives of 
From Kovacs one of ordinary skill in the art would have found it obvious to administer an effective dosage of mazindol in a subject for the treatment of ADHD (a .





s 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovacs et al. (US 2009/0318520, effective filing date: Jun 20 2008 or Kovacs, (WO 2009155139) and Zhao et al. (The J of Pharmacology and Experimental Therapeutics). 
The instant claims as above. 
Kovacs et al. as above. Kovacs explicitly teach the use of agents that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders [0002] and also teach the testing of compounds in in vitro for the inhibition Ki values against dopamine, norephinephrine and serotonin transporters (see Example 2).
Zhao et al. teaches mu-opioid receptor binding assays in Materials and Methods (p 948, col. 2, Radioligand binding assay, saturation binding etc.).
From Kovacs one of ordinary skill in the art would have found it obvious to identify the agent that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders, e.g. ADHD. From Zhao one of ordinary skill in the art would have found it obvious that mu-opioid receptor activity of the compounds or agents can be measured and µ-opioid receptor ligands can be identified. Hence, the compounds of Kovacs to be used in the method of treating a CNS disorder, for e.g. ADHD can be identified whether additionally they possess µ-opiate receptor agonist activity. Further, as to the limitation of the agent having mu-opioid agonistic receptor activity, it is the inherent property of the pharmacological agent, herein mazindol. Kovacs teach the same agent, herein mazindol as Applicants’ have claimed. From the teachings of Kovacs one of ordinary skill in the art would have found it obvious to administer Mazindol irrespective of .

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konofal (US 20090136593) in view of Kovacs (US 2009/0318520, effective filing date: Jun 20 2008 or Kovacs, (WO 2009155139).
Claim 10 as discussed above.
Konofal teaches an invention that relates to the treatment of attention deficit/hyperactivity disorder (ADHD) with mazindol (abstract, [0001]).  Konofal teaches administering an effective amount of mazindol in ADHD subjects wherein mazindol is formulated to allow administration by oral method (claim 1). Konofal teach Konofal teaches that that mazindol is administered once a day [0032]. The patient for treatment 
Though Konofal teach administration of an effective amount of mazindol, the reference is not explicit in teaching the total dose of mazindol as being 0.1 mg to 0.5 mg per day or the identification of the receptor binding as claimed in claim 10. 
Kovacs teachings discussed as above. 
From Konofal and Kovacs one of ordinary skill in the art would have found it obvious to administer an effective dosage of mazindol in a subject for the treatment of ADHD (a CNS disorder). From Kovacs one of ordinary skill in the art would have found it obvious to identify the agent that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders, e.g. ADHD. As to the limitation of the agent having mu-opioid agonistic receptor activity, it is the inherent property of the pharmacological agent, herein mazindol. Kovacs teach the same agent, herein mazindol as Applicants’ have claimed. From the teachings of the prior art one of ordinary skill in the art would have found it obvious to administer Mazindol irrespective of whether the prior art teaches the specific binding properties of the agent or not.
           It would have been obvious to a person of ordinary skill in the art at the time of the invention to use mazindol in the treatment of ADHD in the claimed dosage amounts from Kovacs. Kovacs teach the use of ADHD with an effective amount of mazindol, the amount of isoindole derivatives of formula I (which includes mazindol) and the pharmaceutical compositions will contain per dosage unit, e.g. tablet, capsule from about 0.001 to about 9000 mg of the active ingredient. Further, it is noted that the .
    
          Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Epstein (US 20020161002 A1) and Kovacs et al. (WO 2009/155139, effective filing date: 20 Jun 2008). 
          Claim 10 as discussed above.
          Epstein teachings relate to enhancing memory, e.g., to increase memory function such as long-term memory and recall ability, in disorders including attention deficit 
          Kovacs teachings relate to the use of agents that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders (See Abstract, [0002]). Kovacs teach a method of treating ADHD with an effective amount of mazindol (claim 21), by oral administration (claim 23) and the effective amount includes a daily dose administered in an amount between 1 and 2 mg (claim 25). Kovacs further teach that in treating a neurobehavioral disorder, the isoindole derivative compound (such as mazindol) may be employed at a daily dosage in the range of about 0.01 to 2000 mg orally [0050] and it is recognized by those skilled in the art that the exact dosage may be adjusted depending on the severity of the symptoms, body weight of the individual and or other clinical circumstances existing in a given individual [0050]; the pharmaceutical compositions will contain per dosage unit, e.g. tablet in an amount of about 0.001-9000 mg of the active ingredient [0053]. Kovacs teach that dosage may be adjusted appropriately to achieve desired drug levels, locally 
          From Kovacs one of ordinary skill in the art would have found it obvious to identify the agent that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders, e.g. ADHD. As to the limitation of the agent having mu-opioid agonistic receptor activity, it is the inherent property of the pharmacological agent, herein mazindol. Kovacs teach the same agent, herein mazindol as Applicants’ have claimed. From the teachings of the prior art one of ordinary skill in the art would have found it obvious to administer Mazindol irrespective of whether the prior art teaches the specific binding properties of the agent or not.
	        It would have been obvious to a person of ordinary skill in the art at the time of the invention to have administered mazindol orally in the treatment of ADHD and in the claimed dosage amounts because the general method of utilizing mazindol to treat ADHD is known in the art and when the method is known in the art, it is obvious to try and optimize different doses to see what doses work best. In the instant case, Epstein is explicit in teaching using an effective amount of mazindol in treating the symptoms in ADHD subjects, the effective dose depends on various factors and is within the skill of a physician to prescribe the effective amount of the pharmaceutical composition required. Epstein further teach that the dose amount range 0.0001 to about 100 mg per kilogram of body weight per day for intravenous or subcutaneous and the physician or veterinarian could start doses of the compounds of the invention employed in the pharmaceutical composition at levels lower than that required in order to achieve the .

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25, 30-38, 40-46 of 14/841,898 (‘898) in view of Kovacs et al. (US 2009/0318520, effective filing date: Jun 20 2008 or Kovacs, (WO 2009155139).
Claim 10 as discussed above.
The reference claims of ‘898 are towards a pharmaceutical formulation, comprising: (a) an immediate release (IR) component comprising mazindol; (b) a delayed release coating surrounding the seal coat, wherein the formulation comprises from 0.1 mg to 10 mg of mazindol (claim 24); once a day administration (claim 34) and to a method of treating ADHD (claim 37) with an effective dosage form (e.g. tablets) (claim 36). 
The reference claims do not teach the identification of the binding properties of the agent with the receptors as claimed and the use of mazindol formulation in treating a CNS disorder, e.g. ADHD. 
          From Kovacs one of ordinary skill in the art would have found it obvious to identify the agent that exhibit inhibitory effects on serotonin, dopamine and norepinephrine transporters in the treatment of neurobehavioral disorders, e.g. ADHD. As to the limitation of the agent having mu-opioid agonistic receptor activity, it is the inherent property of the pharmacological agent, herein mazindol. Kovacs teach the same agent, herein mazindol as Applicants’ have claimed. From the teachings of the ‘898 and the prior art one of ordinary skill in the art would have found it obvious to administer 
This is a provisional nonstatutory double patenting rejection.

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627